DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Denmark on March 12th, 2018. It is noted, however, that applicant still has not filed a certified copy of the DKPA 2018 70155 application as required by 37 CFR 1.55, as was indicated in the prior action dated November 10th, 2021.
Drawings
Replacement drawings were received on March 10th, 2022.  These drawings will be entered, however, note the drawing objections associated with the replacement sheet of Fig. 1 and new sheets of Fig. 7a, 7b, 8a, and 8b.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “92” in Fig. 1, “100” in Fig. 7a, “102” in Fig. 7b, “100a” in Fig. 8a and “104” in Fig. 8b.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3 and 8 are objected to because of the following informalities:
Claim 3 should be corrected to read --wherein at least part of an inner surface of the first conically shaped cavity is described by a first radius and where at least part of the first partly shaped spherical member’s outer surface is described by a second radius--, in order to provide a correct grammatical statement and properly recite the limitation of the first partly shaped spherical member.
As indicated in the prior action, Claim 8 should be corrected to read –wherein the first slidable base member and/or washer[[s]] and/or bushing[[s]] and/or first partly shaped spherical member[[s]] and/or locking member[[s]] and/or threaded bolt[[s]] are manufactured from one or more of the following materials: stainless steel, aluminum, brass, bronze, plastics, modified plastics--, as these are the properly defined limitations from claim 1, and there are no limitations directed to the connection joint comprising a plurality of any of the washer, bushing, first partly shaped spherical member, locking member, or threaded bolt.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Section “b” of claims 1 and 9 each recite the limitation “a washer having at least one conical section providing expansion means arranged at least partly inside said first slidable base member in the vicinity of the slits”. It is unclear from the claim as to whether any part of the washer is at least partially inside the first slidable base member, or if the conical section of the washer is at least partially inside the base member. For the purpose of this action, Examiner will interpret this limitation as being directed to any part of the washer being at least partially inside the first slidable base member in the vicinity of the slits. Clarification is required.
Section “g” of claims 1 and 9 each state the limitation “where the first partly shaped spherical member and the bushing or the washer comprises fastening means for fastening the first partly shaped spherical member and the bushing or the washer to said first and second members”. It is unclear from this limitation as to whether only one of the first partly shaped spherical member, bushing, or washer comprises fastening means, if either the first partly shaped spherical member and the bushing comprise fastening means, or the first partly shaped spherical member and washer comprise fastening means. For the purpose of this action, Examiner will interpret this limitation as requiring any one of the first partly shaped spherical member, bushing, or washer comprising fastening means.  Claims 2-8, 10 and 11 depend from claim 1 and are likewise rejected as being indefinite.
Claims 4 and 5 recite the limitations “where the first radius is equal to or larger than the second radius” and “where the first radius is equal to or smaller than the second radius”, respectively. When viewing Figure 1 of the instant application, it can be seen that the first partly shaped spherical member, whose outer surface defines the second radius, is received in the first conically shaped cavity, whose inner surface defines the first radius. It is therefore unclear from the claims as to how the first radius and second could be equal in length, or how the first radius could be smaller than the second radius, as if either situation were the case, the first partly shaped spherical member would be unable to fit within the first conically shaped cavity.
Claim 6 recites the limitation “the first conically shaped cavity’s inner surface”. There is insufficient antecedent basis for the inner surface of the conically shaped cavity within the claim. As such, for the purpose of this action, Examiner will interpret this limitation as reading as --an inner surface of the first conically shaped cavity--.
Claim 7 further recites that “the angle between the first conically shaped cavity and the first partly shaped spherical member where they engage is between 1⁰ and 7⁰, preferably between 1.5⁰ and 3⁰”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “1⁰ to 7⁰”, and the claim also recites “preferably between 1.5⁰ and 3⁰⁰” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. As such, Examiner will interpret the angular range of claim 7 as being between 1⁰ and 7⁰, as it is claimed.
Lines 6-9 of claim 9 recite the limitation “where said slidable base member in a first end has a first conically shaped cavity, and in a second end has a portion extending from the distal end towards the first end, where a plurality of slits are provided in said portion”.
There is insufficient antecedent basis for the distal end in the claim. Further, it is unclear if Applicant is intending to claim that the slits in the portion of the second end extend entirely to the first end, or if the slits only reside in a portion of the second end, as such is seen in Fig. 1 and 2 of the instant application. For the purpose of this action, Examiner will interpret this limitation as reading as –where said slidable base member in a first end has a first conically shaped cavity, and in a second end has a portion extending in a direction towards the first end, where a plurality of slits are provided in said portion--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kimiharu (JP 2006026140) in view of March et al. (US 2002/0088916; hereinafter March), Moore (US 5,326,206) and Peterson et al. (US 2014/0077540; hereinafter Peterson).
Regarding claim 1, Kimiharu (Fig. 1, 2) discloses a connection joint between a first member (HR) and a second member (5) where said connection joint comprises:
a first slidable base member (6), where said slidable base member in a first end has a first conically shaped cavity (first end 6a has cavity C seen in Annotated Fig. 1 below, wherein the cavity has spheroconical portion A, due to the first end being cylindrical to receive spherical member 6b, as seen in Fig. 1, thereby making the cavity conically shaped), and in a second end has a portion (B Annotated Fig. 1) extending in a direction towards the first end (as seen in the figures), where said first slidable base member between the first conically shaped cavity and said second end has a cylindrical cross-section orthogonal to a longitudinal direction of said first slidable base member (as stated in [0008] of translated copy provided by Applicant, the first slidable base member is able to be produced from a round pipe, which would produce a cylindrical cross-section that is orthogonal to its longitudinal direction), and where:
a bushing (5a) arranged outside said first slidable base member (as seen in Fig. 1), such that the first slidable base member may slide relative to the bushing in an axial direction (sliding of the base member takes place by way of the knob 5c), and
a first partly shaped spherical member (6b), having a spherical part with an inner and an outer surface (as seen in Fig. 2), said spherical part’s outer surface adapted to be at least partly inserted in the conically shaped cavity of the first slidable base member (as seen in Fig. 2), and said spherical parts inner surface being suitable to engage:
a first locking member (6e) having an outer surface adapted to engage said inner surface of the first partly shaped spherical member (as seen in Fig. 2),
a threaded bolt (6d), said bolt having a head section (6f),
and where the first partly shaped spherical member and the bushing or the washer comprises fastening means for fastening the first partly shaped spherical member and the bushing or the washer to said first and second members (wherein the first partly shaped spherical member is fastened to the first member by way of 6H and the first slidable base member and bushing are fastened to the second member by way of 5B and 5C).

    PNG
    media_image1.png
    302
    399
    media_image1.png
    Greyscale

Annotated Figure 1
Kimiharu does not explicitly disclose:
wherein a plurality of slits are provided in the portion of the second end; 
a washer having at least one conical section providing expansion means arranged at least partially inside said first slidable base member in the vicinity of the slits adjacent the second end, where said conical section is able to urge the first slidable base member’s portion provided with the slits outwards and expand beyond the circumference of the cylindrical section; 
a threaded aperture in the first locking member; 
a thread in one end of the bolt engaging the threaded aperture, and wherein the head section of the bolt engages the washer.
March teaches of a similar connection joint (Fig. 1-6), comprising a base member (12) having a portion of one of its ends comprising a plurality of slits (54) forming tabs (57), which serve to allow the tabs to expand outward as a means for capturing a component.
Moore (Fig. 1-3) teaches of a connection comprising a washer (28) having a conical section (spheroconical section 29) that is arranged to engage the head of the bolt (26), as a means for aligning a bolt, and wherein the washer is at least partially arranged within a first member (32, as seen in the figures).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kimiharu with the teachings of March and Moore, to provide slits in a portion of the second end of the first slidable base member, and a conical washer that is arranged to engage the head of the bolt, which is located at proximate the second end of the slidable base member, such that the conical washer is arranged at least partly within the slidable base member. With such an arrangement, the conical washer will be provided in the vicinity of the slits adjacent the second end, and as the head of the bolt is tightened, the conical washer will provide expansion means that urge the portion of the slidable base member that comprises the slits radially outward, expanding beyond the circumference of the cylindrical cross section, as such would allow for further securement of the first slidable base member within the bushing.
Peterson teaches of a chair having a similar connection joint (Fig. 1-32; with specific focus on Fig. 12-13B) having a locking member (168) that has a threaded aperture receiving a threaded end of a bolt (it can be seen in Fig. 12 that the locking member has an aperture receiving the bolt 172; further, [0048] states that the bolt is threadably engaged with the locking member; i.e. a threaded end of the bolt is received within a threaded aperture), serving to properly secure and keep the bolt aligned within the connection joint.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kimiharu with the teachings of Peterson, to provide a threaded aperture within the locking member, and a threaded end on the bolt that engages the threaded aperture, as a means to properly secure and keep the bolt aligned within the connection joint.
Regarding claim 2, Kimiharu discloses wherein the first member is a back rest (as HR supports the back of a head) and the second member is part of a chair’s back construction (as seen in the figures).
Regarding claim 3, Kimiharu discloses wherein at least part of an inner surface of the first conically shaped cavity is described by a first radius (C; see Annotated Fig. 2 below) and where at least part of the first partly shaped spherical member’s outer surface is described by a second radius (D).

    PNG
    media_image2.png
    286
    399
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 4, Kimiharu discloses wherein the first radius is equal to or longer than the second radius (it can be seen in Annotated Fig. 2 that both radii are of equal length, as they both center the same focal point).
Regarding claim 5, Kimiharu discloses wherein the first radius is equal to or smaller than the second radius (it can be seen in Annotated Fig. 2 that both radii are of equal length, as they both center the same focal point).
Regarding claim 6, Kimiharu discloses wherein at least part of an inner surface of the first conically shaped cavity and/or at least part of the first partly shaped spherical member’s outer surface is provided with a texture, grooves, ridges, dots, or hollows (as the first conically shaped cavity and the first partly shaped spherical member are both made of materials, there will be a texture on both the cavity’s inner surface and spherical member’s outer surface).
Regarding claim 7, Kimihura discloses wherein an angle between the first conically shaped cavity and the first partly shaped spherical member where they engage is between 1⁰ and 7⁰, preferably between 1.5⁰ and 3⁰ (see angle in Annotated Fig. 3 below; as the partly shaped spherical member is able to pivot relative to the cavity, the angle will change and is capable of being within the range of 1⁰ and 7⁰).

    PNG
    media_image3.png
    302
    387
    media_image3.png
    Greyscale

Annotated Figure 3
Regarding claim 8, Kimihura does not explicitly disclose wherein the first slidable base member and/or washer and/or bushing/ and/or partly shaped spherical member and/or first locking member and/or threaded bolt are manufactured from one or more of the following materials: stainless steel, aluminum, brass, bronze, plastics, modified plastics. 
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kimihura to manufacture at least one of the first slidable base member, washer, bushing, partly shaped spherical member, locking member, or threaded bolt out of stainless steel, aluminum, brass, bronze, plastics, or modified plastics, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 9, Kimiharu discloses a chair (Fig. 1, 2) comprising a lumbar support (5) and/or back support and/or a neck or head support (HR), where the lumbar support and/or a back support and/or a neck or head support is connected to the rest of the chair by a connection joint between a first member and a second member (wherein HR is the first member and 5 is the second member), where said connection joint comprises:
a first slidable base member (6), where said slidable base member in a first end has a first conically shaped cavity (first end 6a has cavity C seen in Annotated Fig. 1, wherein the cavity has spheroconical portion A, due to the first end being cylindrical to receive spherical member 6b, as seen in Fig. 1, thereby making the cavity conically shaped), and in a second end has a portion (B Annotated Fig. 1) extending towards the first end (as seen in the figures), where said first slidable base member between the first conically shaped cavity and said second end has a cylindrical cross-section orthogonal to a longitudinal direction of said first slidable base member (as stated in [0008] of translated copy provided by Applicant, the first slidable base member is able to be produced from a round pipe, which would produce a cylindrical cross-section that is orthogonal to its longitudinal direction), and where:
a bushing (5a) arranged outside said first slidable base member (as seen in Fig. 1), such that the first slidable base member may slide relative to the bushing in an axial direction (sliding of the base member takes place by way of the knob 5c), and
a first partly shaped spherical member (6b), having a spherical part with an inner and an outer surface (as seen in Fig. 2), said spherical part’s outer surface adapted to be at least partly inserted in the conically shaped cavity of the first slidable base member (as seen in Fig. 2), and said spherical parts inner surface being suitable to engage:
a first locking member (6e) having an outer surface adapted to engage said inner surface of the first partly shaped spherical member (as seen in Fig. 2),
a threaded bolt (6d), said bolt having a head section (6f),
and where the first partly shaped spherical member and the bushing or the washer comprises fastening means for fastening the first partly shaped spherical member and the bushing or the washer to said first and second members (wherein the first partly shaped spherical member is fastened to the first member by way of 6H and the first slidable base member and bushing are fastened to the second member by way of 5B and 5C).
Kimiharu does not explicitly disclose:
wherein a plurality of slits are provided in the portion of the second end; 
a washer having at least one conical section providing expansion means arranged at least partially inside said first slidable base member in the vicinity of the slits adjacent the second end, where said conical section is able to urge the first slidable base member’s portion provided with the slits outwards and expand beyond the circumference of the cylindrical section; 
a threaded aperture in the first locking member; 
a thread in one end of the bolt engaging the threaded aperture, and wherein the head section of the bolt engages the washer.
March teaches of a similar connection joint (Fig. 1-6), comprising a base member (12) having a portion of one of its ends comprising a plurality of slits (54) forming tabs (57), which serve to allow the tabs to expand outward as a means for capturing a component.
Moore (Fig. 1-3) teaches of a connection comprising a washer (28) having a conical section (spheroconical section 29) that is arranged to engage the head of the bolt (26), as a means for aligning a bolt, and wherein the washer is at least partially arranged within a first member (32, as seen in the figures).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kimiharu with the teachings of March and Moore, to provide slits in a portion of the second end of the first slidable base member, and a conical washer that is arranged to engage the head of the bolt, which is located at proximate the second end of the slidable base member, such that the conical washer is arranged at least partly within the slidable base member. With such an arrangement, the conical washer will be provided in the vicinity of the slits adjacent the second end, and as the head of the bolt is tightened, the conical washer will provide expansion means that urge the portion of the slidable base member that comprises the slits radially outward, expanding beyond the circumference of the cylindrical cross section, as such would allow for further securement of the first slidable base member within the bushing.
Peterson teaches of a chair having a similar connection joint (Fig. 1-32; with specific focus on Fig. 12-13B) having a locking member (168) that has a threaded aperture receiving a threaded end of a bolt (it can be seen in Fig. 12 that the locking member has an aperture receiving the bolt 172; further, [0048] states that the bolt is threadably engaged with the locking member; i.e. a threaded end of the bolt is received within a threaded aperture), serving to properly secure and keep the bolt aligned within the connection joint.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kimiharu with the teachings of Peterson, to provide a threaded aperture within the locking member, and a threaded end on the bolt that engages the threaded aperture, as a means to properly secure and keep the bolt aligned within the connection joint.
Regarding claim 10, Kimiharu discloses wherein the angle is between 1.5⁰ and 3⁰ (see angle in Annotated Fig. 3; as the partly shaped spherical member is able to pivot relative to the cavity, the angle will change and is capable of being within the range of 1.5⁰ and 3⁰).
Regarding claim 11, Kimiharu discloses wherein the angle is 2⁰ (see angle in Annotated Fig. 3; as the partly shaped spherical member is able to pivot relative to the cavity, the angle will change and is capable of being 2⁰).

Response to Arguments
Applicant's arguments filed March 10th, 2022 have been fully considered, but they are not persuasive.
As to claims 1 and 9, Applicant contends that the prior art of Kimiharu does not disclose or suggest wherein the first end of the first slidable base member has a conically shaped cavity. 
Examiner respectfully disagrees.  As stated above, the first end (6a) of the first slidable base member (6) of Kimiharu has a cavity (C), which has a spheroconical portion (A) receiving the spherical member (6b). Said portion (A) defines a spheroconical opening of the cavity (C), which receives the spherical member (6b), and in doing so, provides an opening that is conically shaped in nature, thereby providing a conically shaped cavity. As such, based upon Examiner’s interpretation of the prior art, and when giving the claims their broadest reasonable interpretation, Kimiharu does disclose wherein the first end of the first slidable base member has a conically shaped cavity.
As to claims 1 and 9, Applicant further contends that it would be non-obvious to one of ordinary skill in the art to combine the teachings of Kimiharu, March, and Moore, as presented by the Examiner. 
Examiner respectfully disagrees.  As stated above, March provides the teaching of slits (54), which form tabs (57), serving to capture a component. Moore provides the teaching of a washer (28) having a conical section (29) that engages the head of a bolt (26), serving as a means for aligning the bolt. By incorporating said teachings into Kimiharu, providing slits in a portion of the second end of the first slidable base member and by having a washer engaging the head of the bolt of Kimiharu, the washer will radially expand the slits outward as the head of the bolt is tightened, thereby arriving at the predictable outcome of having the first slidable base member be more secure within the bushing. It would be an obvious desire to one of ordinary skill to have the first slidable base member be secure within the bushing, to prevent any unwanted movement of the base member. As such, the combined teachings of Kimiharu, March, and Moore, when taken as a whole, would provide such a remedy. Therefore, the rejection of claims 1-9 under 35 U.S.C. 103 over Kimiharu in view of March, Moore, and Peterson are upheld.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678                                                    
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619